DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12, drawn to a shear-thinning fluid comprising an aq solution comprising pectic acid cross-linked by divalent cations.
Group II, claim(s) 13-20, drawn to a method of producing a cross-linked shear-thinning fluid comprising providing an aq solution of pectic acid and divalent cations and mixing under conditions suitable for cross-linking the pectic acid with the divalent cations to thereby produce the shear-thinning fluid which displays increased viscosity with decreasing shear.

The two groups lack unity of invention because even though the inventions of these groups require the technical feature of composition of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Al-Lamee et al. (US 6,251,424). Al-Lamee et al. is directed to wound dressing gel (Title). Al-Lamee et al. teach a gel composition comprising sodium pectate (2.78% by weight), sodium carboxymethylcellulose, calcium chloride (0.93% by weight) propylene glycol and deionized water (78.70% by weight) (See Example).
During a telephone conversation with Brock Riggs on 9/16/21 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Lamee et al. (US 6,251,424).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Al-Lamee et al. is directed to wound dressing gel (Title). Al-Lamee et al. teach a gel composition comprising sodium pectate (i.e., sodium polygalacturonate) (2.78% by weight), sodium carboxymethylcellulose, calcium chloride (0.93% by weight) propylene glycol and deionized water (78.70% by weight) (limitations of instant claims 1, 4 and 7-10; See Example). 
With regards to instant claim 6, Al-Lamee et al. teach that once the calcium chloride is added stepwise to the pectate aqueous solution, the mixture is homogenized carefully and therefore, per the description in the instant specification (see for example, [0029]), this must necessarily result in uniformly cross-linking.  
With regards to instant claim 12, Al-Lamee et al. teach that incorporation of additional medicaments such as by simple trapping in the gel matrix. 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Al-Lamee et al. do not specifically teach wherein the viscosity of the shear-thinning liquid fluid increases with decreasing shear, as recited in instant claim 1. 
Al-Lamee et al. do not specifically teach the molar concentration of the divalent cations (e.g., provided by calcium chloride in Al-Lamee et al.) ranging from about 0.5 to about 7.0 mM, from about 2.5 to about 6.0 mM or about 5 mM, as required by instant claims 1-3, respectively. 

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
The Examiner directs attention to MPEP §2111.04 which states: 
“Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses. The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case.” 
In the instant case, the abovementioned claim limitation addresses a property of the composition that occurs when decrease shear force is applied to the composition. That is, the limitation addresses a property that could occur after the final product is made (i.e., the claimed product). Therefore, such claim language does not address a limitation to a particular structure.
Regarding the concentration of pectic acid and divalent cations as specified in claims 1-5, MPEP 2144.05 states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to 
Furthermore, The Applicants' specification provides no evidence that the selected molar concentration range of divalent cations in claims 1-3 and the concentration (% w/v) of pectic acid in claims 4-5was not due to routine optimization and/or that the results should be considered unexpected compared to the prior art. Al-Lamee et al. teach that the carboxy-polysaccharide components, such as sodium pectate and sodium carboxymethylcellulose in the preferred embodiment, comprise at least 0.1% by weight of the total weigh of the packaged gel and in the Example, sodium pectate is present in 2.78 wt%.  Due to numerous physical/chemical properties of various chemicals (e.g., desired viscosity of the final product), it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the concentration.  One of ordinary skill in the art would have been motivated to change the concentration as this could be expected to be advantageous for providing the desired viscosity, as taught by Al-Lamee.	
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Lamee et al. (US 6,251,424) as applied to claims 1-10 and 12 above, and further in view of Henry et al. (US 2016/0145567; in IDS 1/15/20).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)

Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Al-Lamee et al. teach the use of calcium chloride to provide Ca2+ to cross-link pectate. The do not specifically teach wherein the calcium cations are provided by calcium oxalate, tartratre, phosphate, carbonate, sulfate or citrate, as recited in instant claim 11. However, such deficiency is cured by Henry et al. 
Henry et al. is directed to the cross-linking of polygalacturonic acid (i.e., pectic acid) via divalent calcium ions provided by calcium salts such as calcium carbonate ([0112]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to substitute equivalents, each of which is taught by the prior art to be useful for the same purpose (calcium chloride with calcium carbonate for the purpose of providing Ca2+ for crosslinking of pectic acid) (See MPEP 2144.06-II).	
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.